706 N.W.2d 742 (2005)
PEOPLE v. MARTIN.
No. 128881.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 128881, COA: 253797.
On order of the Court, the application for leave to appeal the May 17, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal limited to the issue whether the trial court erred under People v. Allen, 429 Mich. 558, 420 N.W.2d 499 (1988), and MRE 609 by admitting the defendant's prior conviction for receiving and concealing stolen property to impeach the defendant in his trial on the charge of armed robbery.